EXHIBIT 10.1

FIRST AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
dated as of July 3, 2014 and is effective as of the Amendment Effective Date (as
defined in Section 5), by and among BIODELIVERY SCIENCES INTERNATIONAL, INC., a
Delaware corporation (“BDSI”), ARIUS PHARMACEUTICALS, INC., a Delaware
corporation (“API”), ARIUS TWO, INC., a Delaware corporation (“Arius Two” and,
together with BDSI and API, collectively and in the singular, “Borrower”),
MIDCAP FINANCIAL SBIC, LP, a Delaware limited partnership in its capacity as
agent (“Agent”) for the lenders under the Credit Agreement (as defined below)
(“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit and
Security Agreement, dated as of July 5, 2013 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein have the meanings given to them in the Credit Agreement except
as otherwise expressly defined herein), pursuant to which Lenders have agreed to
provide to Borrower certain loans and other extensions of credit in accordance
with the terms and conditions thereof; and

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Obligations are unconditionally owing by Borrower to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally. The parties hereto acknowledge that
Borrower is current on principal and interest payments as of July 3, 2014.

2. Amendments to Credit Agreement. Subject to the terms and conditions of this
Agreement, including, without limitation, the conditions to effectiveness set
forth in Section 5 below, the Credit Agreement is hereby amended as follows:

(a) Section 2.3(d) of the Credit Agreement shall be deleted in its entirety and
the following revised Section 2.3(d) shall be substituted in lieu thereof:

“(d) Permitted Prepayment. Except as provided below, Borrower shall have no
right to prepay the Credit Extensions made in respect of a Term Credit Facility.
After the Closed Period, if any, for the applicable Term Credit Facility as
specified in the Credit Facility Schedule, Borrower shall have the option to
prepay the Prepayable Amount (as defined below) of a Term Credit Facility
advanced by the Lenders under this Agreement, provided Borrower (1) provides
written notice to Agent of its election to prepay the Prepayable Amount at least
thirty (30) days prior to such prepayment, and (2) pays to Agent, for payment to
each Lender in accordance with its respective Pro Rata Share, on the date of
such prepayment, an amount equal to the sum of (A) the Prepayable Amount plus
accrued interest thereon, (B) any fees payable under the Fee



--------------------------------------------------------------------------------

Letters by reason of such prepayment, (C) the Applicable Prepayment Fee as
specified in the Credit Facility Schedule for the Credit Facility being prepaid,
and (D) all Protective Advances. The term “Prepayable Amount” means all or any
portion of the Credit Extensions under the applicable Term Credit Facility.”

(b) Section 10 of the Credit Agreement shall be amended by (x) deleting the “;
or” at the end of clause (m) thereof and inserting in lieu thereof a period
(“.”); (y) inserting the word “or” after the semicolon at the end of clause
(l) thereof; and (z) deleting clause (n) thereof in its entirety.

(c) Section 15 of the Credit Agreement shall be amended by deleting the
definitions of “Black Scholes Pricing Model”, “Database Lock Payments”, and
“Prepayment Fee Warrants” in their entirety.

(d) The Credit Facility Schedule to the Credit Agreement shall be amended by
deleting the definition of “Applicable Prepayment Fee” therein in its entirety
and the following new definition shall be substituted in lieu thereof:

“Applicable Prepayment Fee: means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made: (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, five percent (5.0%) multiplied by the aggregate amount of the
Credit Extensions made under this Agreement (or, in the case of a partial
prepayment, multiplied by the product of the aggregate amount of the Credit
Extensions made under this Agreement and a fraction equal to the principal
amount of Credit Extensions being prepaid or required to be prepaid (whichever
is greater) divided by the aggregate amount of the Credit Extensions made under
this Agreement); (b) for an Accrual Date on or after the date which is twelve
(12) months after the Closing Date through and including the date immediately
preceding the Maturity Date three percent (3.0%) multiplied by the aggregate
amount of the Credit Extensions made under this Agreement (or, in the case of a
partial prepayment, multiplied by the product of the aggregate amount of the
Credit Extensions made under this Agreement and a fraction equal to the
principal amount of Credit Extensions being prepaid or required to be prepaid
(whichever is greater) divided by the aggregate amount of the Credit Extensions
made under this Agreement).”

3. No Other Amendments. Except for the amendments set forth and referred to in
Section 2 above, the Credit Agreement and the other Financing Documents shall
remain unchanged and in full force and effect and Borrower hereby ratifies and
reaffirms all of its obligations under the Credit Agreement and the other
Financing Documents as amended by this Agreement. Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrower’s Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations.

4. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower does hereby warrant, represent and covenant to Agent
and Lenders that (i) each representation or warranty of Borrower set forth in
the Credit Agreement and other Financing Documents are hereby restated and
reaffirmed as true, accurate and complete in all material respects on and as of
the date hereof as if such representation or warranty were made on and as of the
date hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those

 

-2-



--------------------------------------------------------------------------------

representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date), (ii) no
Default or Event of Default has occurred and is continuing as of the date
hereof, and (iii) Borrower has the power and is duly authorized to enter into,
deliver and perform this Agreement and this Agreement is the legal, valid and
binding obligation of Borrower enforceable against Borrower in accordance with
its terms. The parties hereto acknowledge that Borrower has provided updates the
Disclosure Schedules as provided in the Credit Agreement.

5. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become binding and effective for all purposes as of June 29, 2014 (the
“Amendment Effective Date”) upon Agent providing notice to Borrower in writing
that Agent has received one or more counterparts of this Agreement duly executed
and delivered by Borrower, Agent and Lenders, in form and substance satisfactory
to Agent and Lenders.

6. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and each of its Affiliates
and Subsidiaries and each of their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender and their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or suspected, both at law and in equity, which
Borrower or any of its successors, assigns, or other legal representatives may
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever arising on
or before July 3, 2014, including, without limitation, for or on account of, or
in relation to, or in any way in connection with the Credit Agreement or any of
the other Financing Documents or transactions thereunder or related thereto.

(b) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

7. Covenant Not To Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 6 above. If Borrower or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

8. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

 

-3-



--------------------------------------------------------------------------------

9. Severability of Provisions. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10. Counterparts. This Agreement may be executed in multiple counterparts
(including by electronic mail (pdf) transmittal of executed signature pages),
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument.

11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

12. Entire Agreement. The Credit Agreement as and when amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.

13. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

14. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay or
reimburse upon demand for all reasonable fees, costs and expenses incurred by
Agent and the Lenders that are Lenders on the Closing Date in connection with
the preparation, negotiation, execution and delivery of this Agreement and any
other Financing Documents or other agreements prepared, negotiated, executed or
delivered in connection with this Agreement or transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit and Security Agreement to be duly executed and delivered as of the day
and year specified at the beginning hereof.

 

BORROWER: BIODELIVERY SCIENCES INTERNATIONAL, INC. By:   /s/ Ernest
DePaolantonio Name:    Ernest DePaolantonio Title:   CFO  ARIUS PHARMACEUTICAL,
INC. By:   /s/ Ernest DePaolantonio Name:    Ernest DePaolantonio Title:   CFO
ARIUS TWO, INC. By:   /s/ Ernest DePaolantonio Name:    Ernest DePaolantonio
Title:   CFO

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT:

MIDCAP FINANCIAL SBIC, LP,

as Agent for Lenders

By:   Midcap Financial SBIC GP, LLC  
By:      /s/ Luis Viera                                                   

Name: Luis Viera

Title:   Its Authorized Signatory

LENDERS: MIDCAP FINANCIAL SBIC, LP, By:   Midcap Financial SBIC GP, LLC  
By:      /s/ Luis Viera                                                   

Name: Luis Viera

Title:   Its Authorized Signatory

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE